Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. US 2018/0000347.
	Perez et al teaches a neuromodulation treatment device including a pulse generator (116) to generate electrical pulses
At least one active electrode  (e.g. 535) of less than or equal to 0.31 square inch (see para. [0637]) and configured to be attached to patient’s skin (dermal patch) and is adapted to stimulate a peripheral nerve (e.g. Median nerve para. [0814]) using the conductive surface.
 And a control unit (112) to control the pulse generator and set and adjust  at least one parameter of the generated electrical pulses. (see para.[0318]).
For claim 2 see para. [0637] for electrode sizes.
For claims 10 and 11, see para. [0052].


Claim(s) 1-2, 12-14 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Popovic et al US 2008/0147143
Popovic teaches a neuromodulation treatment device which generates pulses (see para. [0022] ) using a pulse generator and an active electrode  with a surface area of 1 cm square or more (i.e. less than 2 cm square = 0.31 inch square)  and a control unit  that can set at least one parameter and adjust the parameter of generated pulses (e.g. para [ 0015]). Claim 2 is met by a 1 mm  square electrode.
For claim 12, see para [0015] for motion feedback control. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al US 2008/0147143 in view of Yivisaker US 4,582,049 and/or Hamner et al 2021/0101007. Applicant differs in providing two active electrodes and a ground electrode. Yivsaker teach the uses of two active electrodes and a ground for the stimulation of two legs. Hamner et al teaches the use of two active electrodes on a sciatica nerve and a tibial nerve and a ground (figure 9). Adding a ground electrode for stimulating either muscle or nerves that innervate muscle to stabilize readings and stimulation was known at the time of Applicant priority date and a conventional inclusion for muscle stimulation apparatus, and thus an obvious modification. In addition, providing electrodes for stimulating two legs or two nerve sites  would have been obvious depending on which muscle groups are to be stimulated. 
For claims 5 and 6, the electrode pads of the resulting device of Popovic et alal  as modified by Yivisaker US 4,582,049 and/or Hamner et al. would be capable of being positioned either behind the knees or near the ankles of a patient. The claims are merely intended use. 
For claim 7 , the changes by the controller to reestablish preset movement patterns  (para. [0015]) would inherently involve the to setting of current and voltage. 
For claim 8, the electrodes and the stimulation of the active electrodes in Popovic are independently controlled (para [ 022]) which would include timing.
	For claim 9, see para [0015], it would have been obvious to set each leg based upon the feedback from the motion sensor for each active electrode independently of the other (para. [0022]).
Claim(s) 15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al US 2008/0147143 in view of Yivisaker US 4,582,049.  Applicant differs from Popovic in reciting the placement of the electrodes of both legs of the patient, which would have been obvious so as to treat both legs. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al US 2008/0147143 in view of Yivisaker US 4,582,049  as applied to claims 15, 18-20 above, and further in view of Corley et al USPN 2014/0303460 and Nachum et al. 8,775,894. Placing the electrodes behind the knees (Corley) or near the ankles for treating DVT would have been obvious in view of Corley and Nachum.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al US 2008/0147143 in view of Yivisaker US 4,582,049  as applied to claims 15, 18-20 above, and further in view of Hamner et al US 2021/0101007 Placing the enear the ankles for treating an overactive bladder would have been obvious in view of Hamner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792